Bodine, J.
The plaintiff, a minor child, had judgment for injuries which she suffered by reason of a break in the floor in premises in which she and her family lived. An attempt was made to show the breach of an express contract by the landlord to make necessary repairs for the benefit of the tenant and members of his family.
The outstanding difficulty in the present case is that there is no proof as to who made the agreement in behalf of the defendants, and besides there is no proof that the nameless person had authority to bind the landowner. Certainly, neither the constable in dispossess proceedings or the agent for the collection of rents has an implied power so to do.
The judgment is reversed, with costs.